NEWS RELEASE For Immediate Release May 6, Canwest, senior lenders and ad hoc committee of 8% noteholders extend waivers WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that its subsidiary, Canwest Media Inc. (“CMI”) and its senior lenders have agreed to extend the waiver of certain borrowing conditions until May 19, The members of an ad hoc committee of 8% noteholders, which collectively hold approximately 72% of the outstanding notes, have also agreed not to demand payment of their notes for a period ending May 19, 2009 to coincide with the expiry date of CMI’s waiver agreement with its senior lenders. During the extension period, CMI’s senior lenders have agreed to provide the Company with additional access to credit. CMI continues discussions with its senior lenders and representatives of an ad hoc committee of 8% noteholders. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors" contained in our Annual
